Order issued November 25, 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-15-00427-CR
                                 No. 05-15-00428-CR
                                 No. 05-15-00429-CR
                      ________________________________________

                         HECTOR OMAR ROMERO, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                          Before Justices Francis, Evans, Stoddart

       Based on the Court’s opinion of this date, we GRANT the August 31, 2015 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Hector Omar

Romero, TDCJ No. 01993099, Rudd Unit, 2004 Lamesa Hwy, Brownfield, Texas, 79316.



                                                   /s/ David Evans
                                                   DAVID EVANS
                                                   JUSTICE